Title: To George Washington from Jonathan Boucher, 11 January 1769
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Fredericksbg 11th Janry 1769

I have been much concern’d that it has not been in my Power to spend a few Days at Mount Vernon, as I hop’d I should. A very painful Disorder I labour’d under when Mastr Custis left Me, confin’d Me to my Bed a Fortnight, and now it is too late to set out, when I expect all my little Flock to return immediately, as Some of Them already are. You will please therefore to let Mastr Custis know, that it will be to no Purpose for Him now to wait for Me, as We proposed when We parted; & that I shall expect to see Him at St Mary’s as soon as ever a good Day or two may tempt Him to set out.
If Mr Magowan be still with You, be so good as to enquire, if He recd a Lr fm Me abt a Month ago: The Parish in Louisa I mentioned to Him is still vacant, tho’ warmly sollicited for by his Fellow Candidate Mr Coutts, & others. I am, very respectfully, Yr most Obedt Hble servt

Jonan Boucher

